Exhibit 10.8

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

COMMERCIAL SUPPLY AGREEMENT

 

BETWEEN THE UNDERSIGNED:

 

SANOFI CHIMIE, a company organised and existing under the laws of France, having
its registered office at 9 rue du Président Allende, 94256 Gentilly, France, and
a principal place of business at 20 avenue Raymond Aron, 92165 Antony Cedex,
France, represented by Hervé LEBRUN, Chairman and Chief Executive Officer,

 

acting for itself and on behalf of its Affiliates as hereinafter defined,

 

Hereinafter collectively referred to as “SANOFI CHIMIE”,

 

ON THE ONE PART

 

AND

 

VIVUS, Inc. a company incorporated in the State of Delaware and having its
registered office at 351 E. Evelyn Avenue, Mountain View, CA 94041, represented
by Leland F. Wilson, Chief Executive Officer

 

Hereinafter referred to as “VIVUS”,

 

ON THE OTHER PART

 

VIVUS and SANOFI CHIMIE are hereinafter individually referred to as a “Party” or
collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, SANOFI CHIMIE is within the SANOFI group, a company specialized in the
development, manufacture and supply of active pharmaceutical ingredients,
intermediates and pharmaceutical specialties.

 

WHEREAS, VIVUS is a biopharmaceutical company that has been pursuing the
development and regulatory approval of a drug product known by the international
nonproprietary name avanafil.

 

WHEREAS, pursuant to the Technology Transfer and Development Services Agreement
executed by the Parties on March 25, 2013 (“TTA”), the Parties now wish to set
the terms and conditions for the supply by SANOFI CHIMIE of VIVUS commercial
needs of avanafil API.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, VIVUS
and SANOFI CHIMIE, intending to be legally bound, hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENT

 

ARTICLE 1 — DEFINITIONS

3

 

 

ARTICLE 2 - SCOPE OF THIS AGREEMENT

6

 

 

ARTICLE 3 - PERFORMANCE OF THE SERVICES

6

 

 

ARTICLE 4 - COLLABORATION BETWEEN THE PARTIES

6

 

 

ARTICLE 5 — MANUFACTURING AND SUPPLY OF API

7

 

 

ARTICLE  6 - QUALITY — CONTROL

10

 

 

ARTICLE 7 — ENVIRONMENT, HEALTH AND SAFETY

11

 

 

ARTICLE 8 - PRICES AND PAYMENT

13

 

 

ARTICLE 9 - TERM AND TERMINATION

14

 

 

ARTICLE 10 - INTELLECTUAL PROPERTY

16

 

 

ARTICLE 11 — ETHIC - ANTI-BRIBERY

17

 

 

ARTICLE 12 — WARRANTY / LIABILITY / INDEMNITY / INSURANCE

18

 

 

ARTICLE 13 — CONFIDENTIALITY

20

 

 

ARTICLE 14 - PUBLICATIONS — COMMUNICATIONS

22

 

 

ARTICLE 15 - ASSIGNMENT / SUBCONTRACT

22

 

 

ARTICLE 16 - AUDIT

23

 

 

ARTICLE 17 - NOTICES

23

 

 

ARTICLE 18 - FORCE MAJEURE

23

 

 

ARTICLE 19 - GENERAL PROVISIONS

24

 

 

ARTICLE 20 - GOVERNING LAW / DISPUTES

25

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 1 — DEFINITIONS

 

The following terms as used in this agreement shall have the meanings set forth
in this Article 1:

 

1.1                   “Affiliate(s)” shall mean any corporation or business
entity which is controlled by, controls, or is under common control of a Party.
For this purpose, the meaning of the word “control” shall include, without
limitation, direct or indirect ownership of more than fifty percent (50%) of the
voting shares of interest of such corporation or business entity.

 

For SANOFI CHIMIE, the term Affiliate shall include any company, which, directly
or indirectly, is controlled or is under common control with SANOFI — a French
corporation registered in the Company and Trade Register of Paris under N° 395
030 844, having its registered office at 54, rue La Boétie, 75008 Paris, France.

 

1.2                   “Agreement” shall mean the present agreement and all
exhibits attached hereto.

 

1.3                   “API” shall mean the PDE5 inhibitor avanafil active
ingredient to be Manufactured by SANOFI CHIMIE using the Process and/or any
Severable Improvements, according to the Specifications attached in Exhibit 3
and the Quality Agreement.

 

1.4                   “Background Technology”  shall mean a Party’s intellectual
property used to perform the Services including any patented technology,
know-how, trade secrets, and proprietary information (including Confidential
Information) that was in the Party’s possession prior its disclosure or, is
later generated or, acquired independently by a Party outside the scope of the
Services.

 

1.5                   “Business Day” means each day of the week excluding
Saturday, Sunday or a day on which banking institutions in New York, New York or
Paris, France, are closed.

 

1.6                   “Calendar Quarter” shall mean any consecutive 3-month
period ending March 31, June 30, September 30 or December 31.

 

1.7                   “Calendar Year” shall mean a twelve (12) month period
commencing January 1.

 

1.5                   “cGMP” shall mean (a) current good manufacturing practices
for the methods to be used in, and the facilities and controls to be used for,
the manufacture, processing, packing, testing, shipping, and holding of drug
active ingredients, as promulgated by the FDA (including 21 C.F.R. Parts 210 and
211), including all amendments and supplements thereto during the term of this
Agreement and (b) comparable laws or regulations applicable to the manufacture,
processing, packing, testing, shipping, and holding of drug active ingredients
in the European Union, as they may be updated from time to time, including
applicable guidelines promulgated under the International Conference on
Harmonization.

 

1.6                   “Commercialization Partner” means any third party to which
VIVUS has agreed to transfer all or any of its rights to commercialize VIVUS’
Product in all or any portion of the VIVUS Territory.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

1.7                   “Commercially Reasonable Efforts” means with respect to
the efforts to be expended by any Party with respect to any action, objective or
obligation, those reasonable, diligent, good faith efforts to accomplish such
action, objective, or obligation as a person engaged in the relevant business
activity for its own account would normally use to accomplish a similar action,
objective, or obligation under similar circumstances.

 

1.8                   “Confidential Information” shall mean, as the case may be,
any and all VIVUS’s Confidential Information, any and all SANOFI CHIMIE’s
Confidential Information, as applicable. The present Agreement shall be
considered as Confidential Information of each Party.

 

1.9                   “VIVUS’s Confidential Information” shall  mean the
proprietary and/or confidential information relating to VIVUS’s and/or its
Affiliates’ Background Technology (including the API and the Process), including
proprietary and/or confidential information received by or on behalf of VIVUS
from MTPC or another third party), as well as know-how, operational methods,
formulae, specifications, analytical methods, quality standards, operating
procedures, financial information, forecasts, costs, pricing information and any
details of commercial, technical, pharmaceutical, scientific and industrial
nature provided to SANOFI CHIMIE by or on behalf of VIVUS, whether in written,
oral, electronic or any other form. VIVUS’s Confidential Information shall
include the Results.

 

1.10            “SANOFI CHIMIE’s Confidential Information” shall mean the
proprietary and/or confidential information of SANOFI CHIMIE and/or its
Affiliates related to SANOFI CHIMIE’s and/or its Affiliates Background
Technology as well as any details of commercial or industrial nature of SANOFI
CHIMIE’s and/or its Affiliates’ business, whether in written, oral, electronic
or any other form.

 

1.11            “Documentation” shall mean all written reports and any
supporting documentation and data generated in the performance of the Services,
including but not limited to final report, batch records, laboratory notebooks,
original data and slides.

 

1.12            “Exclusive Territory” shall mean all countries in the VIVUS
Territory, excluding the Semi-Exclusive Territory.

 

1.13            “License Agreement” shall mean ***.

 

1.14              “Manufacture/Manufacturing/Manufactured” means, for the
purpose of this Agreement, all or any part of the operations which include:

·                                Procurement of the Starting Materials in
respect of the cGMP and the specifications of the Starting Materials

·                                Storage of the Starting Materials and the API

·                                Production of technical, validation and
commercial batches

·                                Control of API and their release for regulatory
purpose, according to the Quality Agreement

·                                Delivery of API

 

1.15            “Manufacturing Site” means SANOFI CHIMIE’s chemical site located
45, chemin de Météline — BP15 — 04201 Sisteron Cedex, France.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

1.16            “MTPC” means Mitsubishi Tanabe Pharma Corporation, formerly
known as Tanabe Seiyaku Co., Ltd.

 

1.17            “MTPC Agreement” means that certain Agreement between VIVUS and
MTPC (as successor in interest to Tanabe Seiyaku Co., Ltd.), effective as of
December 28, 2000, as successively amended by Amendment N°1 dated January 9,
2004 and Amendment N°2 dated August 1, 2012, and as it may be further amended
from time to time.

 

1.18            “Process” shall mean all methods and know how used for the
Manufacturing of the API, including but not limited to (i) the VIVUS proprietary
or licensed methods, provided to SANOFI CHIMIE by VIVUS, (ii) any ***
modification made to the Process necessary for the adaptation to SANOFI CHIMIE’s
industrial equipment and facilities and (iii) any improvements to the foregoing
other than Severable Improvements, as defined in Article 10.3 hereafter, made by
SANOFI CHIMIE.

 

1.19            “Quality Agreement” has the meaning set forth in Article 6.4.

 

1.20            “Results” shall mean the API and the Documentation conceived
and/or generated under or in connection with the performance of the Services.
Any results outside the scope and purpose of the Services or results that are
not related to the API as such or are not limited to a process for manufacturing
the API, which SANOFI CHIMIE merely generates while performing the Services,
shall not constitute a Result.  Notwithstanding the foregoing, Results shall
include, without limitation, any and all Documentation that is incorporated into
the Process, the DMF or the ASMF for the API, or any other regulatory filing
filed by or on behalf of VIVUS.

 

1.21            “SANOFI Territory” means ***.

 

1.22            Semi-Exclusive Territory” shall mean the following countries:
Albania, Andorra, Argentina, Australia, Austria, Belgium, Bosnia Herzegovina,
Brazil, Bulgaria, Chile, Colombia, Costa Rica, Croatia, Cuba, Cyprus, Czech
Republic, Denmark, Dominican Republic, Ecuador, El Salvador, Estonia, Finland,
France, Germany, Greece, Guatemala, Honduras,
Hungary, Iceland, India, Ireland, Italy, Jamaica, Latvia, Lichtenstein,
Lithuania, Luxembourg, Kosovo, Malta, Mexico, Montenegro, the Netherlands, New
Zealand, Nicaragua, Norway, Panama, Paraguay, Peru, Poland, Portugal, Republic
of Macedonia, Republic of Serbia, Romania, San Marino Republic, Slovakia,
Slovenia, Spain, Sweden, Switzerland, Trinidad & Tobago, the United Kingdom,
Uruguay, Vatican City, and Venezuela.

 

1.23            “Services” shall mean the Manufacturing program described in the
Quality Agreement, as well as the supply of the API to be performed by SANOFI
CHIMIE according to the terms and conditions of this Agreement.

 

1.24 “Starting Material” shall mean regulatory starting materials ESTE, PROL and
AMIN used for the Manufacture the API as described in the Quality Agreement.

 

1.25 “VIVUS’s Product” shall mean any composition containing the avanafil active
ingredient whether or not manufactured by SANOFI CHIMIE, alone or in combination
with one or more active ingredient(s), in all dosage strengths whether packaged
and labeled or in bulk form, commercialized by VIVUS or its Commercialization
Partners.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

1.26              “VIVUS Territory” means all countries in the world in which
VIVUS has a right under the MTPC Agreement to sell avanafil, other than ***.

 

ARTICLE 2 - SCOPE OF THIS AGREEMENT

 

This Agreement sets forth the terms and conditions whereby VIVUS undertakes to
purchase from SANOFI CHIMIE, and SANOFI CHIMIE undertakes to Manufacture, sell
and deliver the API to VIVUS.

 

ARTICLE 3 - PERFORMANCE OF THE SERVICES

 

3.1                               SANOFI CHIMIE shall perform the Services in
accordance with the terms of the Agreement, and in particular with (i) the
Quality Agreement, (ii) all applicable principles and guidelines of cGMP, and
(iii) other legal provisions, regulations or decisions of competent authorities
which are applicable.

 

3.2                               SANOFI CHIMIE warrants that the Services shall
be performed :

 

(i)                                     in a manner commensurate with
professional standards, by implementing all necessary means, and in accordance
with applicable laws, rules and regulations;

(ii)                                  using equipment, proprietary or leased to
SANOFI CHIMIE.

 

3.3                               VIVUS or its Affiliates shall provide SANOFI
CHIMIE, when available, with all relevant information relating to the API and
the Process. Such information shall only be used by SANOFI CHIMIE solely for the
purpose of performing the Services and shall in particular not be provided to
any third parties.

 

3.4                              SANOFI CHIMIE shall maintain complete and
accurate records of the Services conducted under this Agreement and in
particular of all Results, data and developments made pursuant to its efforts
under the Agreement.

 

ARTICLE 4 - COLLABORATION BETWEEN THE PARTIES

 

4.1                     SANOFI CHIMIE and VIVUS shall each designate an
individual contact person to be responsible for coordination of the performance
of the Services under the Agreement (hereinafter the “Business Manager(s)”). The
Business Manager shall cooperate and consult with each other through
teleconferences or meetings, on a reasonable basis and frequency in relation to
the Services to be carried out under this Agreement and all matters arising
thereof.

 

The Parties shall establish a joint manufacturing committee (the “Joint
Manufacturing Committee”), which shall oversee the manufacturing of the API.
VIVUS and SANOFI CHIMIE shall each appoint *** representatives with the required
expertise and seniority enabling them to make operational decisions on behalf of
VIVUS and SANOFI CHIMIE. From time to time, VIVUS and SANOFI CHIMIE each may
substitute any of its representatives to the Joint Manufacturing Committee on
prior written notice to the other Party. Each Party may invite a reasonable
number of additional employees and/or advisors to attend part or all of the
meetings of the Joint Manufacturing Committee.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

The Joint Manufacturing Committee shall notably, but not limited to, (i) review
the progress of the Services according to key milestones and Documentation;
(ii) serve as the initial forum to resolve any issue between the Parties
relating to this Agreement; (iii) serve as the forum to discuss and decide on
any significant modification of Services.

 

The Joint Manufacturing Committee shall meet as needed upon request of either
Party, by teleconference or video conference, and according to a planning agreed
upon by the Parties every Calendar Year.

 

VIVUS shall be responsible for drafting the minutes of each JMC meeting and them
to SANOFI CHIMIE for approval within *** Business Days of the date of the JMC
meeting. In the event that SANOFI CHIMIE does not reply within *** Business Days
of receipt of any JMC minutes, such minutes shall be deemed to be accepted by
SANOFI CHIMIE.

 

4.2                     SANOFI CHIMIE shall determine at its sole discretion the
composition of the team performing the Services, and undertakes to ensure that
the members of the team are appropriately qualified and with the appropriate
knowledge required for the proper performance of the Services. SANOFI CHIMIE may
also use personnel of its Affiliates.

 

SANOFI CHIMIE’s team performing the Services remains under SANOFI CHIMIE’s sole
control, management and responsibility.

 

4.3                     Each Party shall promptly notify the other Party in
writing of any changes concerning pending processes, methods, specifications or
any quality related changes of which it becomes aware during the Services and
which could affect the performance of the Services and/or the Results and both
Parties shall endeavour to agree upon any studies or additional work resulting
therefrom.

 

ARTICLE 5 — MANUFACTURING AND SUPPLY OF API

 

5.1                     SANOFI CHIMIE shall be responsible for the procurement
of the Starting Materials needed for the Manufacture of the API; provided that
SANOFI CHIMIE shall not enter into any exclusive agreement that would preclude
other manufacturers that are authorized by MTPC or VIVUS and/or its Affiliates
and Commercialization Partners from obtaining the Starting Materials.

 

5.2                     The API shall be Manufactured in SANOFI CHIMIE
Manufacturing Site.

 

In case SANOFI CHIMIE decides in its sole discretion to transfer the Manufacture
of the API to another facility, SANOFI CHIMIE will notify VIVUS with a
sufficient period of notice to be compliant with the regulatory matters related
to such facility change, and SANOFI CHIMIE shall bear its own costs generated by
such a transfer in addition to VIVUS’s reasonable and necessary costs in
assisting with the regulatory filing as a result of such facility change. Any
transfer of Manufacture of the API to a facility not controlled by SANOFI CHIMIE
or its AFFLIATE shall require the prior written consent of VIVUS which cannot be
withheld unreasonably or delayed.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

5.3                              Minimum purchase commitment

 

5.3.1                    For the duration of this Agreement, subject to the
terms and conditions of this Agreement, SANOFI CHIMIE undertakes to supply, and
VIVUS undertakes to purchase and be delivered:

 

(i)                           exclusively from SANOFI CHIMIE its total needs of
API for the manufacture of VIVUS’ Product to be commercialized in the Exclusive
Territory; and

 

(ii)                        each Calendar Year, ***% of VIVUS’s global annual
demand of API needed for the manufacture of VIVUS’ Product to be commercialized
in the Semi-Exclusive Territory

(for purposes of this Section 5.3.1(ii), the purchase of ***% of VIVUS’s global
annual demand during a particular Calendar Year shall be calculated based on ***
for API for the manufacture of VIVUS’ Product to be commercialized in the
Semi-Exclusive Territory, in each case submitted as of *** and requesting
delivery of API no later than ***); and

 

(iii)                     minimum yearly quantities of API through the term of
the Agreement, *** as follows:

 

-      ***;

 

*** collectively referred to herein as the “Minimum Yearly Quantities”.

 

The Parties recognize that for the ***, VIVUS shall use its best Commercially
Reasonable Efforts to meet its obligations *** considering the *** of ***
already ***, but in no event shall VIVUS *** in *** and *** in ***.

 

5.3.2                    VIVUS undertakes to purchase the Minimum Yearly
Quantities, which shall not be subject to any reduction or variation whatsoever.
Remedies for failure to comply with such undertaking are described in
Section 5.3.3.

 

Promptly after *** of each Calendar Year during the term of this Agreement,
VIVUS shall provide to SANOFI CHIMIE a report indicating (a) the quantities of
API ordered by VIVUS from SANOFI CHIMIE during such Calendar Year and delivered
to VIVUS during *** or having a requested delivery date before *** (the “Ordered
Yearly Quantity”), including a separate report of quantities of such API ordered
for the manufacture of VIVUS’ Product to be commercialized in the Semi-Exclusive
Territory (the “Semi-Exclusive Ordered Yearly Quantity”), and (b) the quantities
of API ordered by VIVUS from a third-party supplier during such Calendar Year
and delivered to VIVUS during *** or having a requested delivery date before ***
for the manufacture of VIVUS’ Product to be commercialized in the Semi-Exclusive
Territory (the “Semi-Exclusive Third-Party Yearly Quantity”).  If SANOFI CHIMIE
failed to supply any portion of VIVUS’s firm orders during such Calendar Year,
the quantity of Product that SANOFI CHIMIE failed to supply shall, for purposes
of determining whether VIVUS satisfied its obligations and/or calculating any
payments under this Section 5.3, be deemed to have been ordered and delivered to
VIVUS.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

In the specific case where the validation program would not enable SANOFI CHIMIE
to deliver the ***, then such *** shall be delivered *** but will be deemed
delivered *** for purposes of determining whether VIVUS satisfied its
obligations under this Section 5.3.

 

VIVUS shall keep complete and accurate records of the aggregate quantities of
API bought from SANOFI CHIMIE or from any other supplier for the
commercialization of VIVUS’ Product in the VIVUS Territory. All such records
shall be retained for at least *** years following the Calendar Year in which
they are generated. At SANOFI CHIMIE’s request, such records shall be available
for review not more than once each Calendar Year (during normal business hours
on a mutually agreed date with reasonable advance notice) by an independent
auditor mutually agreed upon by the Parties and subject to confidentiality and
non-use obligations no less stringent than those set forth in Article 13 for the
sole purpose of verifying the respect of VIVUS commitment pursuant to
Article 5.1 and Article 5.3.1. The expense of such auditor shall be borne by
SANOFI CHIMIE unless the audit report reveals a breach of such commitments by
VIVUS, in which case, VIVUS shall reimburse SANOFI CHIMIE the expense of such
independent auditor. Such auditor shall not disclose VIVUS’s Confidential
Information to SANOFI CHIMIE, except to the extent such disclosure is necessary
to verify the accuracy of the reports furnished by VIVUS.

 

5.3.3                     In the event that the quantities of API purchased by
VIVUS are below the Minimum Yearly Quantity applicable for a given Calendar Year
(a “Minimum Yearly Quantity Shortfall”), not caused by a force majeure
occurrence and determined based on the reports specified in Article 5.3.2, then
VIVUS shall either (i) promptly (but in any event no later than ***) submit to
SANOFI CHIMIE a purchase order for the amount of the Minimum Yearly Quantity
Shortfall, requesting delivery of the Shortfall Quantity on or before ***, or
(ii) pay a penalty corresponding to the amount of the Minimum Yearly Quantity
Shortfall

 

5.3.4                     This Section 5.3 describes VIVUS’s sole obligations,
and SANOFI CHIMIE’s sole remedies, for VIVUS’s failure to comply with its
obligations under Article 5.3.1.

 

5.4                   Forecast

 

In order to enable SANOFI CHIMIE to establish its production schedule and to
regularly supply VIVUS with API, VIVUS shall provide SANOFI CHIMIE at the
beginning of every Calendar Quarter throughout the term of this Agreement with a
*** months rolling forecast, broken down in ***, of its estimated requirements
of API.

 

The first *** of each rolling forecast (***) shall be considered a firm
commitment to purchase from SANOFI CHIMIE and a firm commitment to supply to
VIVUS the volume of API detailed therein, with the remaining months (***) of the
forecast constituting VIVUS’s non-binding forecasts, being understood that:

 

(i)                                     the volume forecasted in *** shall not
vary by more than plus or minus *** percent (±***%) from the volume specified in
*** of the immediately preceding rolling forecast; and

 

(ii)                                  the volume forecasted in *** shall not
vary by more than plus or minus *** (±***%) from the volume specified in *** of
the immediately preceding rolling forecast.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

9

--------------------------------------------------------------------------------


 

5.5                   VIVUS shall order quantities of API in accordance with
Article 5.4 and no less than *** before the delivery date specified by VIVUS.
Each order shall detail the quantity, the delivery date, payment terms, the
incoterm and the shipping details.

The minimum order quantity shall be *** and each order quantity shall be a
multiple of ***.

 

Within *** of receipt of VIVUS’s orders by SANOFI CHIMIE, SANOFI CHIMIE will
acknowledge receipt of each order and confirm that it will deliver the order on
the delivery date requested by VIVUS or if necessary will propose any other
reasonable delivery date to VIVUS.

Such confirmation shall not be denied by SANOFI CHIMIE unless (i) the purchase
order is inconsistent with the most recent forecast or, (ii) there exists any
other failure or omission by VIVUS under this Agreement preventing SANOFI CHIMIE
from performing the Services.

 

5.6                   If SANOFI CHIMIE is unable to supply confirmed orders to
VIVUS with respect to the quantity or the delivery date, SANOFI CHIMIE shall
inform VIVUS immediately and the parties shall agree on appropriate delivery
time and/or other appropriate measures.  Notwithstanding Section 5.1, VIVUS
shall be permitted to obtain from another source the quantities of API that
SANOFI CHIMIE is unable to supply.  For clarity, this Section 5.6 shall not be
deemed to limit SANOFI CHIMIE’s supply obligations hereunder or VIVUS’s remedies
for any failure to supply.

 

ARTICLE  6 - QUALITY — CONTROL

 

6.1                   The API delivered by SANOFI CHIMIE hereunder shall meet
the specifications (hereinafter referred to as the “SPECIFICATIONS”), as
specified the Quality Agreement.  Each delivery of API by SANOFI CHIMIE shall be
accompanied by a certificate of analysis issued by SANOFI CHIMIE showing the
conformity of the delivered batch of API with the SPECIFICATIONS. Such
certificate of analysis shall conform with and be signed in accordance with cGMP
and the other applicable regulatory requirements.

 

6.2                   VIVUS (or its designee, such as the manufacturer of bulk
tablets) shall promptly, upon arrival on its site, carefully inspect each
shipment of API for transport damages, losses and shortfalls. Apparent defects
like for instance damaged containers or missing packages of API have to be
notified to the carrier promptly upon arrival of the shipment and the freight
documents at VIVUS or its designee and, where possible, countersigned by the
carrier’s representative. Failure of VIVUS to notify such visually detectable
defects to the carrier promptly upon arrival of the concerned shipment and
freight documents shall exclude any liability of SANOFI CHIMIE for such defects.

 

Upon delivery of the API, VIVUS (or its designee, such as the manufacturer of
bulk tablets) shall inspect and test such API against the SPECIFICATIONS and
according to the relevant analytical methods set forth in the Quality Agreement.
If the API delivered does not conform to the SPECIFICATIONS, VIVUS or its
designee shall so notify SANOFI CHIMIE in writing within *** calendar days from
the date of delivery to VIVUS. If no written notice of such non-conformity is
sent to SANOFI CHIMIE by VIVUS within

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

said *** calendar day period after delivery, it shall be conclusively presumed
that such API was inspected and tested by VIVUS and conformed to the
SPECIFICATIONS.

 

Notwithstanding the foregoing, VIVUS reserves the right, for a period of ***, to
reject any API shipment, in whole or in part, in the event that at the time of
receipt by VIVUS or its designee, latent defects existed in the API which could
not reasonably have been discovered by VIVUS by careful  inspection according to
the pharmaceutical industry standards  and through the testing of the API
according to the Quality Agreement, provided that VIVUS reports such latent
defect to SANOFI CHIMIE within *** of its discovery.

 

6.3                     Any dispute between the Parties regarding the conformity
or non-conformity of the API to the SPECIFICATIONS shall be submitted to an
independent expert, to be agreed upon by the Parties.

 

Should the Parties fail to agree on the designation of the independent expert
within *** after a notice of rejection by VIVUS the dispute shall be governed by
Article 20 herein.

 

6.4                     No later than *** after the signature of the Agreement,
the Parties shall enter into a quality agreement governing certain operational
and quality-related aspects of the supply of API to VIVUS hereunder (the
“Quality Agreement”)  In the event of any inconsistency between this Agreement
and the Quality Agreement, this Agreement shall control.

 

ARTICLE 7 — ENVIRONMENT, HEALTH AND SAFETY

 

7.1                               Health, Safety and Working Conditions

 

7.1.1                     SANOFI CHIMIE undertakes to comply with all and any
legislative, regulatory or conventional requirements relating to health, safety
and working conditions, which SANOFI CHIMIE is required to satisfy with by
reason of its activity with respect to the subject matter of the Agreement.

 

To the extent not previously provided by VIVUS under the TTA, VIVUS shall
provide SANOFI CHIMIE with all and any available information necessary for the
performance of the Services, concerning:

 

-                    the particular hazards (i) of the substances or
preparations, including the API and (ii) of the manufacturing procedures, to be
used and/or to be implemented for the purpose of the performance of the
Services.

 

-                    the measures to be taken against these hazards, including
those related to handling, use and, should the case arise, storage of such
substances or preparations;

 

-                    the rules for packaging and labeling the API and other
substances, if relevant;

 

-                    the action(s) to take in case of accident.

 

The information disclosed by VIVUS to SANOFI CHIMIE within the context of this
Agreement shall be found on the existing scientific and technical knowledge to
which VIVUS may have had reasonable access at the effective date of the
Agreement, and shall reflect VIVUS’s best professional analysis and judgment,
recognizing that

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------


 

VIVUS has newly and only recently acquired the right to manufacture VIVUS’
Product without a direct experience manufacturing the API. Nevertheless, this
information is furnished upon the condition that SANOFI CHIMIE shall make its
own determination of the suitability of the Process for the particular purpose
of the performance of the Services.

 

7.1.2                     Each Party shall as soon as possible bring to the
knowledge of the other Party:

 

-                    All known new facts concerning the hazardous properties of
the API or other substances or dangerous preparations which are the subject of
the Agreement, which result from the improvement of scientific or technical
understanding, or result from the observation of the effects of these products
on the health and safety of workers or the environment; and

 

-                    The possible modification of physicochemical or
toxicological properties of the API or of these same substances or preparations,
by reason notably of a change in the nature or concentration of the impurities
which they contain.

 

7.1.3                     The Parties will meet as often as necessary to examine
together the conditions, and possibly the difficulties in the implementation of:

 

-                    the legislative, regulatory or conventional dispositions
relating to health, safety and working conditions to which the terms of the
Agreement shall be subjected;

 

-                    the procedure for reciprocal exchange of information
stipulated in Article 7.1.2.

 

Furthermore, each Party will have the right to request from the other the
holding of an ad hoc technical meeting in order to resolve all questions that
particularly relate to health or to industrial safety, or to deal with an
emergency situation, whatever the cause. The date and duration of this ad hoc
technical meeting will be agreed jointly.

 

7.2                   Protection of the environment

 

7.2.1                     SANOFI CHIMIE acknowledges expressly that, in order to
have been duly authorized by the competent administrative authority or to have
been so declared to it, all the premises necessary for the execution of the
Agreement are compliant with the legislative or regulatory requirements to which
they are subjected with regard to the protection of the environment.

 

Consequently, SANOFI CHIMIE undertakes to maintain such compliance during the
term of the Agreement and to be in a position to justify such compliance at all
times to VIVUS.

 

7.2.2                    SANOFI CHIMIE will strictly comply with all applicable
legislative or regulatory provisions relating to the disposal of waste, the term
“disposal” describing the operations of collection, transport, storage, sorting
and treatment so as to prevent all harm to the environment.

 

In particular, SANOFI CHIMIE undertakes that the waste which results from the
performance of the Services will be treated only in installations duly
authorized or accepted to this effect by the competent administrative authority.
The respect of such obligation shall be evidenced by SANOFI CHIMIE upon request
of VIVUS.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 8 - PRICES AND PAYMENT

 

8.1                   The price payable to SANOFI CHIMIE by VIVUS for the
performance of Services shall be as follows:

 

- ***

 

Such price is for delivery of the API *** in Europe at the site of tablet
manufacture, or *** outside Europe at the site of tablet manufacture (Incoterms®
2010).

 

8.2                   Title to the API, including the assignment of all
intellectual property rights with regard to the Results as set forth in
Article 10 hereunder, shall pass to VIVUS upon ***. Notwithstanding the
retention of title, transfer of the risks on the API shall occur upon ***.  For
clarity, to the extent that SANOFI CHIMIE or its AFFILIATE manufactures avanafil
tablets using the API, the risk of loss to the API during the manufacturing of
such tablets will be addressed in the a separate tablet manufacturing agreement.

 

8.3                   During the term of this Agreement, SANOFI CHIMIE shall
invoice VIVUS upon shipment on the basis of the applicable price at the
following address:

 

VIVUS, Inc.

1172 Castro Street

Mountain View, CA 94040

Attention: Accounts Payable

 

With an electronic copy to: accountspayable@vivus.com

 

VIVUS shall make all payments for all deliveries in euros, by bank transfer to a
bank account to be designated by SANOFI CHIMIE within forty-five (45) calendar
days of the invoice date.

 

8.4                   As from *** for the first time, and thereafter on a ***
basis, the purchase price defined above shall be reviewed according to the
latest available *** as shown by way of example in Exhibit 2 hereto, issued in
*** of each year by ***.

 

In addition, should any increase in the price of any raw materials necessary for
the manufacture of the API result in an increase of more than *** percent of the
cost of goods of API in one Calendar Year and should such increase not be
compensated by the application of the variation of the *** pursuant to the above
paragraph, then the Parties shall increase the price accordingly by applying the
portion of the increase between *** percent and the effective total increase of
the considered raw materials in addition to the application of the variation of
the *** for the considered period.  At VIVUS’s request, SANOFI CHIMIE shall
provide written documentation evidencing any price increase in raw materials for
which SANOFI CHIMIE seeks an adjustment of the price hereunder.

 

8.5                   VIVUS and SANOFI CHIMIE, through specifically designated
personnel of each Party, shall collaborate on a regular basis during the term of
the Agreement to identify, track and review specific cost-saving improvement
opportunities relating to the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

manufacturing process of the API hereunder and shall agree on funding for
required technical or other resources to develop such improvements. Clearly
identified and mutually agreed savings resulting from such improvements and
their implementation costs shall be shared equally by the Parties and shall be
so reflected in the purchase price.

 

ARTICLE 9 - TERM AND TERMINATION

 

9.1                               Term

 

This Agreement shall become effective as of January 1st, 2014 and unless
otherwise terminated as provided herein, shall remain in full force and effect
for a period of five (5) years.

Thereafter, it shall be automatically renewed for successive period of two
(2) years, unless SANOFI CHIMIE provides notice of desire not to renew *** in
advance of end of the current term or VIVUS provides *** notice.

 

9.2                               Termination

 

9.2.1                     Either Party may terminate the Agreement without
prejudice to any claim for damages, if the other Party commits a material breach
and fails to remedy such material breach within *** calendar days of receipt of
a registered letter with return receipt requested, specifying the breach. The
termination will become effective on the date of first presentation of a second
registered letter with return receipt requested, notifying the decision of
termination.

 

9.2.2                     Either Party may immediately terminate the Agreement,
by registered letter with return receipt requested in the following events:

 

a)                 the other Party is declared insolvent or bankrupt by a court
of competent jurisdiction, or a voluntary petition in bankruptcy is filed in any
court of competent jurisdiction, or the other Party makes or executes any
assignment for the benefit of creditor, in accordance with the applicable laws;

 

b)                 a force majeure event occurs and persists over *** calendar
days, according to the provisions of Article 18 hereof.

 

9.3                               Effects of expiry or early termination of the
Agreement

 

9.3.1                    Upon early termination of the Agreement by VIVUS in
accordance with Article 9.2.1, VIVUS shall be under no further obligation, in
particular no consideration shall be paid for the Services which are not
performed in accordance with this Agreement, but to pay for the Services
correctly performed until the effective date of termination.

 

Upon such termination, SANOFI CHIMIE shall:

 

a)                  supply VIVUS with all Documentation concerning the Services
performed as well as the Results obtained through the effective date of
termination;

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

b)                  return to VIVUS (i) all data and documents in any form
comprising or containing any VIVUS’s Confidential Information contemplated by
the Agreement (except for one (1) copy thereof that may be retained in secure
legal archives for evidentiary purposes only); and

 

c)                   at VIVUS’s request, supply to VIVUS and invoice
accordingly, at cost and without mark-up, any and all quantities of Starting
Materials and the API manufactured up to the effective date of termination.

 

9.3.2                    Upon early termination of the Agreement by VIVUS for
causes stated in Article 9.2.2 or by SANOFI CHIMIE for causes stated in
Article 9.2.2(b), VIVUS shall be under no further obligation but to pay SANOFI
CHIMIE the amount set forth in the relevant invoice in consideration of the
Services actually performed or irrevocably committed and any related expenses up
to the effective date of termination.

 

Upon such termination, SANOFI CHIMIE shall:

 

a)                  supply VIVUS with all Documentation concerning the Services
performed as well as the Results obtained through the effective date of
termination;

 

b)                  return to VIVUS (i) all data and documents in any form
comprising or containing any VIVUS’s Confidential Information contemplated by
the Agreement (except for one copy thereof that may be retained in secure legal
archives for evidentiary purposes only); (ii) any and all quantities of API
manufactured up to the effective date of termination.

 

c)                   deliver to VIVUS, and invoice VIVUS accordingly for, all
the pending orders of API placed by VIVUS.

 

9.3.3                    Upon early termination of the Agreement by SANOFI
CHIMIE either due to a breach by VIVUS in accordance with Article 9.2.1 or for
causes stated at Article 9.2.2(a), VIVUS shall be obligated to pay the full
amount set forth in the relevant invoice(s), in consideration of the Services
actually performed or irrevocably committed by SANOFI CHIMIE up to the effective
date of termination.

 

Upon such termination, SANOFI CHIMIE shall:

 

a)                  supply VIVUS with all Documentation concerning the Services
performed and paid as well as the Results obtained through the effective date of
termination;

 

b)                  return to VIVUS all data and documents in any form
comprising or containing any VIVUS’s Confidential Information contemplated by
the Agreement (except for one (1) copy thereof that may be retained in secure
legal archives for evidentiary purposes only); and

 

c)                   (i) deliver to VIVUS, and invoice VIVUS accordingly for,
all the pending orders of API placed by VIVUS, and (ii) invoice VIVUS for the
remaining quantity of API on hand up to the corresponding Yearly Minimum
Quantity according to Article 5.3.

 

9.4                               Termination of this Agreement shall have the
following effects on the licenses and rights granted under Article 10 hereafter:

 

a)                  All licenses granted by VIVUS under Article 10.6 shall
terminate immediately;

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

b)                 The license granted by SANOFI CHIMIE in Article 10.5 shall
continue provided VIVUS pays the corresponding royalties, except in case VIVUS
terminated the Agreement due to a breach by SANOFI CHIMIE, in which case the
license shall be royalty-free.

 

9.5                               Notwithstanding the expiry or early
termination of the Agreement for any cause whatsoever, the provisions of
Articles 9, 10, 12, 13, 14, 15, 17 and 20 hereof shall remain in effect.

 

ARTICLE 10 - INTELLECTUAL PROPERTY

 

10.1                        SANOFI CHIMIE expressly agrees that all VIVUS’s
Confidential Information is and shall remain the sole property of VIVUS and/or
its Affiliates, and nothing herein contained shall be deemed to convey to SANOFI
CHIMIE any right, including a property right, relating to any VIVUS’s
Confidential Information, nor to grant SANOFI CHIMIE any right, patents, patent
applications, know-how, patterns or trademarks relating to the API, the Process
and/or VIVUS’s know-how, in any country, during the term of this Agreement or at
any time thereafter except as expressly set forth herein for the purpose of the
performance of the Services.

 

10.2                        VIVUS expressly agrees that all SANOFI CHIMIE’s
Confidential Information is and shall remain the sole property of SANOFI CHIMIE
and/or its Affiliates, and nothing herein contained shall be deemed to transfer
to VIVUS any right, including property rights, under any SANOFI CHIMIE’s
Confidential Information, nor to grant VIVUS any right, patents, patent
applications, know-how, patterns or trademarks relating to SANOFI CHIMIE’s
and/or its Affiliates’ equipment or know-how together with related developments
whichever they could be, in any country, during the term of this Agreement or at
any time thereafter, except as otherwise provided for herein.

 

10.3                        Notwithstanding Article 13 hereunder, the Parties
hereto acknowledge and agree that the Results and the Process, except the
improvements to the Process that are generated in whole or in part by SANOFI
CHIMIE or its Affiliates and that *** (“Severable Improvements”) (which,
pursuant to Article 10.5 below, remain the sole property of SANOFI CHIMIE),
shall be and remain at all times, both during and after the expiry or
termination date of this Agreement, the exclusive property of VIVUS, which will
file in its sole name, any and all patents and/or any and all intellectual
property rights.

SANOFI CHIMIE hereby assigns all right, title and interest to any Result and/or
Process (excluding Severable Improvements) to VIVUS and agrees to execute all
documents and to take all actions necessary or advisable to assign and transfer
such Results and/or Process to VIVUS and upon VIVUS’s request to assist VIVUS,
at VIVUS’s costs and expenses, in obtaining patent protection or other forms of
protection for such Results and/or Process.

 

10.4                        Any patent that may be filed on the Results or
Process (excluding Severable Improvements) shall be the exclusive property of
VIVUS. They shall be filed in the name and at the cost of VIVUS. If required,
SANOFI CHIMIE will provide VIVUS with all necessary assistance, even after
termination of the Agreement, in order to enable it to apply for, obtain, and
maintain in force such patents, without any payment other than the reimbursement
of the reasonable costs and expenses incurred by SANOFI CHIMIE for the time
devoted to such assistance, subject to prior written approval of VIVUS on such
expenses.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

10.5                        VIVUS agrees that any SANOFI CHIMIE’s and/or its
Affiliates’ Background Technology used by SANOFI CHIMIE during the term of this
Agreement, as well as any Severable Improvements, shall be and remain the sole
and exclusive property of SANOFI CHIMIE and/its Affiliates. To the sole extent
that the Manufacture of the API by or on behalf of VIVUS requires the use of
SANOFI CHIMIE’s and/or its Affiliates’ Background Technology and/or any
Severable Improvements, SANOFI CHIMIE hereby grants to VIVUS an irrevocable
(except in case of material breach by VIVUS and subject to VIVUS’s termination
right below), sub-licensable, non-exclusive and worldwide license to use such
SANOFI CHIMIE’s and/or its Affiliates’ Background Technology and/or such
Severable Improvements.  Such license shall be ***, except upon expiration or
termination of this Agreement, VIVUS shall thereafter pay to SANOFI CHIMIE a
royalty as set forth in Article 10.5 of the TTA. VIVUS may terminate such
license at any time upon written notice to SANOFI CHIMIE, in which case such
royalty obligation shall terminate as well.

 

In the case of a sublicense under the foregoing license, VIVUS shall ensure the
proper compliance by its sublicensee with any and all obligation and restriction
in relation to the use of any sublicensed Background Technology and/or Severable
Improvements for the Manufacture of the API, and VIVUS agrees to terminate the
sublicense if such sublicensee violates this restriction and does not cease the
unauthorized use after reasonable written notice to the sublicensee of such
violation.

 

In the event VIVUS becomes aware of any suspected infringement of any
sublicensed Background Technology and/or Severable Improvements, VIVUS shall
promptly notify SANOFI CHIMIE and provide it with all details of such
infringement of which it is aware.

VIVUS shall assist and cooperate with SANOFI CHIMIE as the latter may reasonably
request from time to time, including by providing access to relevant documents
and other evidence and making its employees available at reasonable business
hours; provided that VIVUS shall not be required to disclose legally privileged
information unless and until procedures reasonably acceptable to VIVUS are in
place to protect such privilege.

 

10.6                        VIVUS hereby grants to SANOFI CHIMIE and/or its
Affiliates a royalty-free, non-exclusive license to use, subject to the terms of
this Agreement, and for the sole purpose of performing SANOFI CHIMIE’s
obligations hereunder, any and all VIVUS’s and/or its Affiliates’ Background
Technology, VIVUS’s Confidential Information, the Process and the Results that
are owned by or licensed to VIVUS or any of its Affiliates and that are
necessary for the performance of the Services and the Manufacture of the API
during the term of this Agreement.

 

ARTICLE 11 — ETHIC - ANTI-BRIBERY

 

Each Party will conduct itself and undertake the arrangements contemplated by
this Agreement in a manner which is consistent with good business ethics and all
applicable anti-bribery legislation (national and foreign), including but not
limited to the OECD Convention dated 17th December 1997 on combating bribery of
public officials in international business

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

and the United States Foreign Corrupt Practices Act, as amended.  Failure of a
Party to comply with the provisions of this Article will be deemed a material
breach of a material provision of this Agreement by the other Party.

 

ARTICLE 12 — WARRANTY / LIABILITY / INDEMNITY / INSURANCE

 

12.1                        Warranties

 

12.1.1              VIVUS warrants to SANOFI CHIMIE that to its knowledge the
Process and the API are free from infringement of any patent or other right of
third parties. In the case of a third party claim arising out of breach of
warranty, Indemnity provisions at Article 12.3 shall apply.

 

12.1.2              SANOFI CHIMIE warrants and represents that it will perform
the Services in a competent and professional manner in accordance with
(i) quality standards required by ICH Q7 guidelines and cGMP, (ii) the terms and
conditions set forth in this Agreement and/or in any amendment and (iii) with
any and all applicable laws, rules and regulations.

 

12.1.3              SANOFI CHIMIE shall not be responsible for any answers to
questions of any health authority which needs further scientific investigations
as, for example, determination and quantification of genotoxic impurities.
SANOFI CHIMIE may assist VIVUS upon VIVUS’s request, at VIVUS’s costs and
expenses.

 

12.2                        Liability

 

12.2.1              SANOFI CHIMIE will be solely responsible for the performance
of the Services and liable for direct, losses of property, injuries to any
person, arising out or resulting from any use of the SANOFI CHIMIE’s Background
Technology, and/or Severable Improvements, handling of the samples of the API
and/or implementation of the Process within SANOFI CHIMIE’s facilities and by
SANOFI CHIMIE’s employees.

 

12.2.2             Subject to provisions of Article 12.2.5, in no event shall
either Party be liable to the other for lost profits, punitive or other
indirect, special, exemplary, incidental or consequential damages of any kind
arising out of, or in connection with this Agreement.

 

12.2.3              Liability for non-conforming API

 

The liability of SANOFI CHIMIE for any delivery of API not compliant with the
SPECIFICATIONS and the related Quality Agreement (hereinafter the
“Non-Conforming API”) shall be limited toward VIVUS to, at VIVUS’ election, the
replacement of the Non-Conforming API as soon as technically possible, at no
additional cost for VIVUS, or the reimbursement of the Non-Conforming API .

 

12.2.4              Subject to the provisions of Article 12.2.5, SANOFI CHIMIE’s
aggregate liability to VIVUS for any loss or damage suffered by VIVUS as a
result of a breach of SANOFI CHIMIE shall, for the duration of this Agreement,
be limited to, on a cumulative basis, the total amount invoiced by SANOFI CHIMIE
to VIVUS hereunder during ***; provided, however, that for the first *** months
of this Agreement  SANOFI CHIMIE’s  aggregate liability shall not exceed ***.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 

12.2.5              Notwithstanding the foregoing, nothing in this Agreement
except Article 12.2.2 shall exclude or limit the liability of each Party in the
case of (a) personal injury or death, (b) a Party’s breach of its
confidentiality obligations, (c) an intellectual property right infringement
claim brought by a third party that is a breach of a Party’s representation or
warranty set forth above at Article 12.1, (d) a Party’s gross negligence or
willful misconduct and (e) a third party’s claim for which a Party is obligated
to indemnify the other Party under this Agreement (as provided for under
Article 12.3 below). Furthermore, Article 12.2.2 shall not exclude or limit the
liability of each Party in the case of (i) a Party’s breach of its
confidentiality obligations or (ii) a third party’s claim for which a Party is
obligated to indemnify the other Party under this Agreement (as provided for
under Article 12.3 below).

 

12.3                        Indemnity

 

12.3.1              SANOFI CHIMIE shall be liable for and agrees to indemnify
and hold harmless VIVUS (including its Affiliates), its directors, officers, and
employees against any and all liability, damages, demands, claims, actions,
proceedings, suits, judgments, costs, losses, and expenses (hereinafter referred
to as “Claims”) that may be brought by a third party against or suffered by
VIVUS as a direct result of any breach by SANOFI CHIMIE of its obligations or
warranties hereunder, except to the extent that such Claims are due to the
negligence, gross negligence, fault or intentional misconduct of VIVUS.

 

12.3.2              VIVUS shall be liable for and agrees to indemnify and hold
harmless SANOFI CHIMIE (including its Affiliated Companies), its directors,
officers, and employees against any and all liability, damages, demands, claims,
actions, proceedings, suits, judgments, costs, losses, and expenses (hereinafter
referred to as “Claims”) that may be brought by a third party against or
suffered by SANOFI CHIMIE as a direct result of any breach by VIVUS of its
obligations or warranties hereunder, except to the extent that such Claims are
due to the negligence, gross negligence, fault or intentional misconduct of
SANOFI CHIMIE.

 

12.3.3              If either Party expects to seek indemnification under this
Agreement with respect to a Claim, made, or filed, the Party seeking
indemnification shall:

 

i)                 promptly give notice to the other Party of any such Claim
against it, such Claim forming the basis of indemnification under this
Agreement, and

 

ii)              fully cooperate with the other Party in the investigation and
defence of all such Claim.

 

12.3.4             The indemnifying Party shall have the option to assume the
other Party’s defence in any such Claim with counsel reasonably satisfactory to
the other Party. No settlement or compromise shall be binding on a Party hereto
without such Party’s prior written consent, which will not be unreasonably
withheld. The Party seeking indemnification shall have the right of appearance
of counsel of its own selection, at its own cost and expense.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

19

--------------------------------------------------------------------------------


 

12.4                        Insurance

 

Each Party represents that it has and shall maintain during the term of this
Agreement, a reasonable level of insurance, which may include an appropriate
program of self-insurance, and in particular product liability insurance, with
policy limits reasonably appropriate for its business. Each Party agrees to
provide upon request copies of the certificate of insurance as written evidence
to the other of such coverage.

 

ARTICLE 13 — CONFIDENTIALITY

 

13.1                        Each Party acknowledges and agrees that while
performing this Agreement, it will be exposed to or be given Confidential
Information of the other Party.

 

13.2                        Each Party undertakes to maintain the Confidential
Information of the other Party in strict secrecy and to avoid any disclosure
and/or use for another purpose than performing the Agreement, in any manner
whatsoever and in any form, with the same care it has or should have regarding
its own Confidential Information.

 

Each Party undertakes to make the Confidential Information of the other Party
available only to its and/or its Affiliates’ employees who have a direct need to
have access in order to perform this Agreement, and to take all steps necessary
to ensure that these employees shall not disclose and/or use such Confidential
Information of the other Party in a manner which is not authorized under this
Agreement.

 

13.3                        The foregoing undertaking of confidentiality and
non-use shall remain in full force and effect for the term of this Agreement and
for *** years thereafter, even if this Agreement is declared null and void for
any reason, unless the Confidential Information:

 

a)             was known to the public, or generally available to the public, at
the date of disclosure,

 

b)             becomes known to the public, or generally available to the
public, after the date of signature of this Agreement, through no act or
omission of the receiving Party or of its employees in breach of this Agreement;

 

c)              is obtained lawfully from a third party without any secrecy
obligation, provided that such Confidential Information has not been acquired
directly or indirectly, by the third party from the disclosing Party under a
secrecy obligation,

 

d)             is subsequently independently discovered or developed by or on
behalf of the receiving Party, without reliance on Confidential Information
disclosed by the disclosing Party under this Agreement, as evidenced by written
records,

 

e)              is required to be disclosed as a result of applicable laws or
regulations or final order of a court, provided that the receiving Party
promptly notifies the disclosing Party, that reasonable measures shall be taken
by the receiving Party to assure confidential treatment of such information and
that the receiving Party will restrict the disclosure to the piece of
Confidential Information legally required.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

20

--------------------------------------------------------------------------------


 

For the purpose of the Agreement, no Confidential Information shall be deemed to
be in the public domain or knowledge merely because such Confidential
Information is embraced by more general information in the public domain or
knowledge.

 

13.4                       Authorized Disclosure.  Each Party may disclose
Confidential Information belonging to the other Party to the extent such Party
determines such disclosure is reasonably necessary in the following situations:

 

(a)                                 prosecuting or defending litigation relating
to this Agreement;

 

(b)                                in the case of VIVUS, disclosure to
Mitsubishi Tanabe Pharma Corporation as required pursuant to VIVUS’ license
agreement with Mitsubishi Tanabe Pharma Corporation;

 

(c)                                 in the case of VIVUS as the receiving Party,
disclosure to its licensees, sublicensees, and collaborators with respect to the
Product, but solely to the extent that such Confidential Information (i) raises
any material concerns regarding the safety of any Product; (ii) indicates or
suggests a potential material liability of either VIVUS or the applicable
licensee, sublicensee, or collaborator to Third Parties in connection with any
Product; (iii) is reasonably likely to lead to a recall or market withdrawal of
any Product; or (iv) relates to any Product and is reasonably likely to have a
material impact on a regulatory approval of any Product in such licensee’s,
sublicensee’s, or collaborator’s territory; provided that each such disclosee
must be bound by obligations of confidentiality and non-use no less stringent
than those set forth in Sections 13.2 and 13.3 prior to any such disclosure;

 

(d)                                disclosure to its and its Affiliates’
respective directors, officers, employees, consultants, attorneys, professional
advisors, lenders, insurers, service providers and licensees only on a
need-to-know basis and solely as necessary in connection with this Agreement,
provided that each disclosee must be bound by obligations of confidentiality and
non-use no less stringent than those set forth in Sections 13.2 and 13.3 prior
to any such disclosure (it being understood that the receiving Party shall be
liable for any breach of such confidentiality and non-use obligations by any
such disclosee); and

 

(e)                                disclosure to any bona fide potential or
actual investor, acquirer, merger partner, or other potential or actual
financial partner (and/or their respective consultants, attorneys, professional
advisors) on a need-to-know basis and solely for the purpose of evaluating a
potential investment, acquisition, merger, or similar transaction; provided that
each disclosee must be bound by obligations of confidentiality and non-use no
less stringent than those set forth in Sections 13.2 and 13.3 prior to any such
disclosure (it being understood that the receiving Party shall be liable for any
breach of such confidentiality and non-use obligations by any such disclosee).

 

13.5                        Upon expiry or prior termination of this Agreement,
unless the Parties should decide otherwise, each Party shall return to other
Party any and all Confidential Information of the latter.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 14 - PUBLICATIONS — COMMUNICATIONS

 

Neither Party shall (a) make any publication or communication which discloses
the terms and conditions of the Agreement or any amendment (other than terms and
conditions that are or become publicly available through no breach of this
Agreement), without the prior written approval of the other Party or (b) use the
name of the other Party or any of its Affiliates as a commercial reference,
without its prior written consent.  Notwithstanding the foregoing, (A) VIVUS may
disclose such information to actual or potential partners or licensees or to
Mitsubishi Tanabe Pharma Corporation (or to directors, officers, employees,
consultants, attorneys, professional advisors, lenders, insurers, or service
providers on a need-to-know basis), without obtaining the consent of SANOFI
CHIMIE provided said third parties shall be subject to the same or greater level
of confidentiality as set forth in Article 13; (B) VIVUS may, in its sole
discretion and in the ordinary course of business, make publications or
communications relating to its research, development, regulatory, and
commercialization efforts, provided that it complies with subsection (b) and
Article 13 above; and (C) nothing in this Article 14 shall prevent a Party from
making any disclosure that is required as a result of applicable laws or
regulations or final order of a court, provided that such Party promptly
notifies the other Party, that reasonable measures shall be taken by such Party
to assure confidential treatment of such information and such Party will
restrict the disclosure to the piece of Confidential Information legally
required.

 

For sake of clarity, this provision does not prevent VIVUS from disclosing the
terms and conditions of the Agreement to a third party as long as such
disclosure is strictly needed for the sole purpose of an acquisition due
diligence and that VIVUS treats said information with the same care it has or
should have regarding its own Confidential Information.

 

ARTICLE 15 - ASSIGNMENT / SUBCONTRACT

 

Neither Party may subcontract, assign, extend or transfer any of its rights and
obligations under this Agreement, without the express and prior written consent
of the other Party, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, SANOFI CHIMIE may transfer or assign its rights
and obligations under this Agreement to its Affiliates, and that VIVUS may
transfer or assign its rights and obligations under this Agreement, in whole or
in part, to its Affiliates and/or its Commercialization Partners.

 

No assignment nor transfer of this Agreement or of any rights hereunder shall
relieve the assigning Party of any of its obligations and liability hereunder,
unless the assignee undertakes in writing to, and can reasonably, assume such
obligations and liabilities.

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and assigns.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 16 - AUDIT

 

16.1            VIVUS, or any third party appointed by VIVUS, will be allowed,
upon reasonable notice, to carry out, once per ***, *** technical or quality
assurance audit in the premises where the Services are performed by SANOFI
CHIMIE as specified in the Quality Agreement.

 

16.2            SANOFI CHIMIE undertakes to cooperate with VIVUS for such audit
that VIVUS, or any third party appointed by VIVUS, shall carry out during the
term of this Agreement.

 

16.3            In case the audit is performed by a third party appointed by
VIVUS, then such audit shall be processed under a separate secrecy agreement
signed before the date of the audit.

 

ARTICLE 17 - NOTICES

 

Any notice required or permitted to be given under this Agreement shall be
deemed to have been sufficiently given if mailed by registered mail, postage
prepaid, or sent by fax or electronic mail, addressed to the Party to be
notified, at its address stated in this Agreement or at such other address as
may hereafter be provided in an Amendment (or in any other document exchanged
between the Parties) and shall be deemed to have been served *** Business Days
after mailing in the case of mail, and *** Business Days after dispatch in the
case of fax or electronic mail.

 

ARTICLE 18 - FORCE MAJEURE

 

18.1                       If either of the Parties is impeded in fulfilling its
obligations in accordance with this Agreement due to an event or a cause beyond
its control, such as, an unforeseen labor conflict, fire, earthquakes, floods,
war, mobilization or unforeseen military call-up of a large magnitude,
requisition, confiscation, commandeering, public decrees, riots, insurrections,
general shortage of transport, goods or energy, delays in deliveries from
suppliers caused by any circumstances referred to in this Article, this
impediment will be considered as a “force majeure” event and the Party shall be
exempted from liability for delays due to such reasons; provided, however, that
it notifies the other Party thereof without undue delay after such an event has
occurred.

 

18.2                        The Party suffering from the occurrence of such
force majeure shall (i) promptly inform the other Party and send to the other
Party all appropriate justification evidencing the occurrence of such event and
(ii) shall make all reasonable efforts to mitigate the consequences of such
force majeure and to remedy the situation as quickly as possible.

 

18.3                        If after *** consecutive days from the date of
receipt of the notice of the force majeure occurrence, such event persists,
either Party may terminate the Agreement by registered mail with return receipt
requested and termination shall become effective forthwith.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 19 - GENERAL PROVISIONS

 

19.1                        Entire agreement

 

This Agreement, including the Exhibits hereto, sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the effective date,
all prior agreements and understandings between the Parties with respect to the
subject matter hereof. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein.  No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

 

Notwithstanding the foregoing, any prior Confidentiality Agreement between the
Parties remains in full force and effect.

 

19.2                        Headings

 

Headings are inserted for convenience and shall not affect the meaning or
interpretation of this Agreement.

 

19.3                        Independent contractor

 

Each Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give either Party the power or authority to act
for, bind, or commit the other Party in any way.  Nothing herein shall be
construed to create the relationship of partners, principal and agent, or
joint-venture partners between the Parties.

 

19.4                        Severability

 

If any one or more of the provisions of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction from which no appeal can be
or is taken, the provision shall be considered severed from this Agreement and
shall not serve to invalidate any remaining provisions hereof.  The Parties
shall make a good faith effort to replace any invalid or unenforceable provision
with a valid and enforceable one such that the objectives contemplated by the
Parties when entering this Agreement may be realized.

 

19.5                        No waiver

 

Any delay in enforcing a Party’s rights under this Agreement or any waiver as to
a particular default or other matter shall not constitute a waiver of such
Party’s rights to the future enforcement of its rights under this Agreement,
except with respect to an express written and signed waiver relating to a
particular matter for a particular period of time.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

24

--------------------------------------------------------------------------------


 

19.6                        Performance by Affiliates

 

Any obligation of VIVUS under or pursuant to this Agreement may be satisfied,
met or fulfilled, in whole or in part, at VIVUS’s sole and exclusive option,
either by VIVUS directly or by any Affiliate of VIVUS that VIVUS causes to
satisfy, meet or fulfill such obligation, in whole or in part.  Any obligation
of SANOFI CHIMIE under or pursuant to this Agreement may be satisfied, met or
fulfilled, in whole or in part, at SANOFI CHIMIE’s sole and exclusive option,
either by SANOFI CHIMIE directly or by any Affiliate of SANOFI CHIMIE that
SANOFI CHIMIE causes to satisfy, meet or fulfill such obligation, in whole or in
part.  Each of the Parties guarantees the performance of all actions, agreements
and obligations to be performed by any Affiliates of such Party under the terms
and conditions of this Agreement, and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance.  Any
breach by a Party’s Affiliate of any of such Party’s obligations under this
Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

 

19.7                       Further Assurances and Actions

 

Each Party, upon the request of the other Party, without further consideration,
will do, execute, acknowledge, and deliver or cause to be done, executed,
acknowledged or delivered all such further acts, deeds, documents, assignments,
transfers, conveyances, powers of attorney, instruments and assurances as may be
reasonably necessary to effect complete consummation of the transactions
contemplated by this Agreement, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.  The Parties agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.

 

ARTICLE 20 - GOVERNING LAW / DISPUTES

 

20.1                        Governing Law

 

Resolution of all disputes arising out of or related to this Agreement or the
validity, construction, interpretation, enforcement, breach, performance,
application or termination of this Agreement and any remedies relating thereto,
shall be governed by and construed under the substantive laws of the State of
New York, United States of America, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.

 

20.2                        Disputes

 

The Parties recognize that disputes as to certain matters may from time to time
arise during the term which relate to either Party’s rights and/or obligations
hereunder.  It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

25

--------------------------------------------------------------------------------


 

and without resort to litigation. To accomplish this objective, the Parties
agree to meet and discuss in good faith any disputes, controversies or
differences which may arise between the Parties out of or in relation to or in
connection with this Agreement, including any alleged failure to perform, or
breach, of this Agreement, or any issue relating to the interpretation or
application of this Agreement.  Such good faith efforts shall include at least
one in-person meeting between the chief executive officers of each Party.  If
the matter is not resolved within *** days following the request for
discussions, either Party may then invoke the provisions of Article 20.3.

 

20.3                        Arbitration

 

20.3.1              Claims.  Subject to Article 20.4 below, any claim, dispute,
or controversy of whatever nature arising out of or relating to this Agreement
that is not resolved under Article 20.2 within the required *** day period,
including, without limitation, any claim concerning the interpretation, effect,
termination, validity, performance and/or breach of this Agreement shall be
resolved by final and binding arbitration administered by ***.  The arbitration
and all associated discovery proceedings and communications shall be conducted
in English, and the arbitration shall be held in New York, New York, USA.

 

20.3.2              English Language.  All proceedings shall be held in English
and a transcribed record prepared in English.  Documents submitted in the
arbitration (the originals of which are not in English) shall be submitted
together with a reasonably complete and accurate English translation.

 

20.3.3              Selection of Arbitrators.  The Parties shall each choose one
arbitrator within *** days of receipt of notice of the intent to arbitrate and
the said two arbitrators shall select by mutual agreement a third arbitrator
within *** days after they have been selected as arbitrators. If no arbitrator
is appointed within the times herein provided or any extension of time that is
mutually agreed on, the *** shall make such appointment (i.e. shall appoint ***
arbitrators) within *** days of such failure.

 

20.3.4              Arbitrators’ Award.  The arbitrators’ award shall include a
written statement describing the essential findings and conclusions on which the
award is based, including the calculation of any damages awarded.  The
arbitrators shall, in rendering their decision, apply the substantive laws of
the State of New York, without giving effect to its conflicts of laws
principles. The arbitrators’ authority to award special, incidental,
consequential or punitive damages shall be subject to the limitation set forth
in Article 12.2.  The award rendered by the arbitrators shall be final, binding
and non-appealable, and judgment may be entered upon it in any court of
competent jurisdiction.

 

20.3.5              Costs.  Each Party shall bear its own attorney’s fees,
costs, and disbursements arising out of the arbitration, and shall pay an equal
share of the fees and costs of the arbitrators; provided, however, the
arbitrators shall be authorized to determine whether a Party is the prevailing
party, and if so, to award to that prevailing party reimbursement for any or all
of its reasonable attorneys’ fees, costs and disbursements (including, for
example, expert witness fees and expenses, photocopy charges, travel
expenses, etc.), and/or the fees and costs of the *** and the arbitrators.

 

20.4                        Court Actions.  Nothing contained in this Agreement
shall deny either Party the right to seek injunctive or other equitable relief
from a court of competent jurisdiction in the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

context of a bona fide emergency or prospective irreparable harm, including but
not limited to a breach or threatened breach of any confidentiality provision
herein, and such an action may be filed and maintained notwithstanding any
ongoing discussions between the Parties or any ongoing arbitration proceeding. 
In addition, either Party may bring an action in any court of competent
jurisdiction to resolve disputes pertaining to the validity, construction,
scope, enforceability, infringement or other violations of patents or other
intellectual property rights, and no such claim shall be subject to arbitration
pursuant to Article 20.3.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on the dates indicated herein below.

 

Made in two (2) original copies.

 

SANOFI CHIMIE

VIVUS INC.

 

 

 

 

By:

/s/ Hervé Lebrun

 

By:

/s/ Leland F. Wilson

Name:

Hervé LEBRUN

Name:

Leland F. WILSON

Title:

Chairman and Chief Executive Officer

Title:

Chief Executive Officer

Date:

24th July 2013

Date:

July 17, 2013

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT 1 — QUALITY AGREEMENT

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT 2 — PRICING ADJUSTMENT REFERENCE

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT 3 — SANOFI’S TERRITORY

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

31

--------------------------------------------------------------------------------